UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-177125 FS BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 45-4585178 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6920 220th Street SW, Mountlake Terrace, Washington98043 (Address of principal executive offices; Zip Code) (425) 771-5299 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a small reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As of November 13, 2012, there were 3,240,125 outstanding shares of the issuer’s common stock. FS BANCORP, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity as of September 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements 6-31 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32-41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURES 43 EXHIBIT INDEX 44 (i) FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands, except share information)(Unaudited) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits at other financial institutions Total cash and cash equivalents Securities available-for-sale, at fair value Federal Home Loan Bank stock, at cost Loans held for sale - Loans receivable, net Accrued interest receivable Premises and equipment, net Other real estate owned Deferred tax asset - Other assets TOTAL ASSETS $ $ LIABILITIES Deposits Interest-bearing accounts $ $ Noninterest-bearing accounts Total deposits Borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 9) EQUITY Preferred Stock, $.01 par value; 5,000,000 shares authorized; None issued - - Common stock, $.01 par value; 45,000,000 shares authorized; 3,240,125 shares issued and outstanding at September 30, 2012 andnone at December 31, 2011 32 - Additional paid-in capital - Retained earnings Accumulated other comprehensive income Unearned shares – Employee Stock Ownership Plan ) - Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to these consolidated financial statements. 1 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (In thousands) (Unaudited) Three months ended September 30, Nine months ended September 30, INTEREST INCOME Loans receivable $ Interest and dividends on investment securities, and cash and cash equivalents 63 Total interest income INTEREST EXPENSE Deposits Borrowings 28 45 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Gain on sale of loans - - Gain on sale of investment securities - 18 18 Other noninterest income 65 78 Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Occupancy Data processing OREO fair value write-downs, net of loss on sales 82 OREO expenses 57 25 Loan costs 94 Professional and board fees FDIC insurance 66 50 Marketing and advertising 80 84 Impairment of mortgage servicing rights - - Total noninterest expense INCOME BEFORE BENEFIT FOR INCOME TAX BENEFIT FOR INCOME TAX - - NET INCOME $ NOTE:Earnings per share and share calculations prior to September 30, 2012 are not meaningful as the Company completed its stock conversion and became a public company on July 9, 2012. See accompanying notes to these consolidated financial statements. 2 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three months ended September 30, Nine months ended September 30, Net Income $ Other comprehensive income, net of tax: Unrealized gain on available-for-sale securities: Unrealized holding gain arising during period Reclassification adjustment for unrealized gains realized in net income - ) ) ) Income tax provision related to unrealized gain - - Other comprehensive income, net of tax COMPREHENSIVE INCOME $ See accompanying notes to these consolidated financial statements. 3 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Dollars in thousands, except share information) (Unaudited) Common Stock Additional Paid-in Retained Unearned Accumulated Other Comprehensive Total Shares Amount Capital Earnings ESOP shares Income (Loss) Equity BALANCE, January 1, 2011 - $
